FILED
                            NOT FOR PUBLICATION                             MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAMUEL J. MAY,                                   No. 12-16576

               Petitioner - Appellant,           D.C. No. 3:12-cv-01367-WHA

  v.
                                                 MEMORANDUM*
AMGEN, INC., a Delaware corporation,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Samuel J. May appeals pro se from the district court’s order denying his

petition to vacate an arbitration award in his employment action alleging

constructive termination in violation of public policy and other claims. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, May’s request
for oral argument, set forth in his opening brief, is denied.
jurisdiction under 28 U.S.C. § 1291. We review de novo, Collins v. D.R. Horton,

Inc., 505 F.3d 874, 879 (9th Cir. 2007), and we affirm.

       The district court properly denied May’s petition because May failed to

establish any of the limited grounds on which to vacate an arbitration award under

section 10 of the Federal Arbitration Act. See id. (setting forth narrow grounds on

which a district court may vacate an arbitration award, such as fraud in the

procurement of the award, bias or corruption on the part of the arbitrator,

misconduct in refusing to hear evidence, abuse of power, or manifest disregard of

the law, and explaining that “mere allegations of error are insufficient” (citation

and internal quotation marks omitted)); see also Stolt-Nielsen S.A. v. AnimalFeeds

Int’l Corp., 559 U.S. 662, 671 (2010) (party seeking to vacate an arbitration award

“must clear a high hurdle,” which is not satisfied even by a showing that an

arbitrator committed a “serious error”).

       Amgen’s motion for judicial notice, filed on November 19, 2012, is granted.

See Fed. R. Evid. 201(b). May’s request to strike Amgen’s motion for judicial

notice, set forth in his reply brief, is denied.

       May’s contention that various whistleblower protections, criminal statutes,

and constitutional amendments apply to his case are unpersuasive.

       We do not address issues raised by May for the first time in his reply brief,


                                             2                                  12-16576
including that he was allegedly denied a full and fair opportunity to litigate, that

the arbitration agreement was a contract of adhesion, that he was not allowed to

“amend his complaint,” and that he was blacklisted. See Graves v. Arpaio, 623
F.3d 1043, 1048 (9th Cir. 2010) (per curiam).

      AFFIRMED.




                                           3                                     12-16576